PELHAM, J. —
The defendant ivas convicted for a violation of the act approved August 39, 1909 (Acts Ala. Sp. Sess. 1909, pp. 41, 42), providing that it shall be a misdemeanor for a person owning, or having in his custody or control, live stock, to permit such stock to run at large in any stock law district .or territory in which such stock are prohibited by Law to run at large. The appeal is on the record without a bill of exceptions. The contention of appellant is that the indictment is not sufficient, and that the court was in error in overruling demurrers to it.
Section 1 of the act (Acts 1909, p. 42), which creates the offense, specifically prescribes what shall constitute the offense, and the indictment is in the language of that section of the statute creative and descriptive of the offense. It has been repeatedly held that, when the language used in the indictment pursues the words in the statute providing and describing the elements of the offense, it is entirely sufficient. — Yancy v. State, 63 Ala. 141; Weaver v. State, 79 Ala. 279; Johnson v. State, 152 Ala. 46, 44 South. 670; Kimbell v. State, 165 Ala. 118, 51 South. 16; Smith v. State, 63 Ala. 55; Traylor v. State, 100 Ala. 142, 14 South. 634; Block v. State, 66 Ala. 493; Holly v. State, 54 Ala. 238; Murrell v. State, *23144 Ala. 367; Clark v. State, 19 Ala. 552. The demurrers to tbe indictment were properly overruled, and, no error appearing in tbe record, tbe case will be affirmed.
Affirmed.